DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No.US 11102455. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 2 of the instant application
Claim 1 of Patent No. 11102455
A system comprising: 



a controller connected to a plurality of image acquisition devices over a first data network, wherein the controller and the plurality of image acquisition devices are located at a first location, and wherein the plurality of image acquisition devices is configured to capture digital images of a plurality of inspection locations to create a plurality of digital images, and wherein the controller is configured to: 




receive the plurality of digital images captured by the plurality of image acquisition devices over the first data network; 

compute a plurality of measurements using a first machine-vision algorithm; 





compute a comprehensive measurement, wherein the comprehensive measurement is calculated using the plurality of measurements; and 




transmit the plurality of digital images, the comprehensive measurement, and the plurality of measurements over a second data network, wherein the comprehensive measurement and plurality of digital images used to calculate the plurality of measurements are transmitted together; 







a vision server connected to the controller over the second data network, and wherein the vision server is configured to: 



receive the plurality of digital images and the plurality of measurements from the controller; and 

store the plurality of digital images and the plurality of measurements in a database storage; 

a terminal connected to the vision server over the second data network, wherein the terminal is configured to: 

receive a first digital image of the plurality of digital images and a first measurement of the plurality of measurements; and 

display the first digital image and the first measurement on the terminal.
A machine-vision system for monitoring the output of a plurality of inspection locations, the system comprising: 

a controller connected to a plurality of image acquisition devices over a first data network, wherein the first data network utilizes a first communication protocol, wherein the controller and the plurality of image acquisition devices are located at a production facility, and wherein each image acquisition device is configured to capture a digital image of a respective inspection location of the plurality of inspection locations to create a plurality of digital images, and wherein the controller is configured to: 

receive the plurality of digital images captured by the plurality of image acquisition devices over the first data network; 

compute a plurality of measurements by analyzing each digital image of the plurality of digital images using a first machine-vision algorithm to compute at least one measurement for each digital image of the plurality of digital images; 

compute a comprehensive measurement, wherein the comprehensive measurement is calculated using the plurality of measurements computed by analyzing each digital image of the plurality of digital images from the plurality of inspection locations; and 

transmit the plurality of digital images, the comprehensive measurement, and the plurality of measurements over a second data network, wherein the comprehensive measurement and plurality of digital images used to calculate the plurality of measurements are transmitted together, and wherein the second data network utilizes a second communication protocol, and wherein the first communication protocol and the second communication protocol are different types of communication protocols; 

a vision server connected to the controller over the second network, wherein the vision server is located external to the production facility, and wherein the vision server is configured to: 

receive the plurality of digital images and the plurality of measurements from the controller; and 

store the plurality of digital images and the plurality of measurements in a database storage; 

a remote terminal connected to the vision server over the second network, wherein the remote terminal is configured to: 

receive a first digital image of the plurality of images and a first measurement of the plurality of measurements; and 

display the first digital image and the first measurement on the remote terminal.



Dependent claims 3-7 of the instant application are not patentably distinct from claims 2-6 of U.S. Patent No.US 11102455.

Claim 8 of the instant application
Claim 7 of Patent No. 11102455
A computer-implemented method comprising: 



transmitting a plurality of digital images from a plurality of image acquisition devices to a controller over a first data network, wherein the controller and the plurality of image acquisition devices are located at a first location, and 



wherein the plurality of image acquisition devices is configured to capture digital images of a plurality of inspection locations to create the plurality of digital images; 


computing a plurality of measurements using a first machine-vision algorithm; 





computing a comprehensive measurement, wherein the comprehensive measurement is calculated using the plurality of measurements; and 




transmitting the plurality of digital images, the comprehensive measurement, and the plurality of measurements from the controller to a vision server over a second data network, wherein the comprehensive measurement and plurality of digital images used to calculate the plurality of measurements are transmitted together; 








storing the plurality of digital images and the plurality of measurements in a database storage on the vision server; 

transmitting a first digital image of the plurality of digital images and a first measurement of the plurality of measurements from the vision server to a terminal; and 


displaying the first digital image and the first measurement on the terminal.
A computer-implemented method for monitoring the output of a plurality of inspection locations, the method comprising: 

transmitting a plurality of digital images from a plurality of image acquisition devices to a controller over a first data network, wherein the first data network utilizes a first communication protocol, wherein the controller and the plurality of image acquisition devices are located at a production facility, and 

wherein each image acquisition device is configured to capture a digital image of a respective inspection location of the plurality of inspection locations to create the plurality of digital images; 

computing a plurality of measurements by analyzing each digital image of the plurality of digital images using a machine-vision algorithm to compute at least one measurement for each digital image of the plurality of digital images; 

computing a comprehensive measurement, wherein the comprehensive measurement is calculated using the plurality of measurements computed by analyzing each digital image of the plurality of digital images from the plurality of inspection locations; and 

transmitting the plurality of digital images, the comprehensive measurement, and the plurality of measurements from the controller to a vision server over a second data network, wherein the comprehensive measurement and plurality of digital images used to calculate the plurality of measurements are transmitted together, wherein the vision server is located external to the production facility, wherein the second data network utilizes a second communication protocol, and wherein the first communication protocol and the second communication protocol are different types of communication protocols; 

storing the plurality of digital images and the plurality of measurements in a database storage on the vision server; 

transmitting a first digital image of the plurality of digital images and a first measurement of the plurality of measurements from the vision server to a remote terminal; and 

displaying the first digital image and the first measurement on the remote terminal.


Dependent claims 9-13 of the instant application are not patentably distinct from claims 8-12 of U.S. Patent No.US 11102455.
Claim 14 of the instant application
Claim 13 of Patent No. 11102455
A non-transitory computer-readable storage medium including computer-readable instructions configured to be executed on a computer processor, the instructions comprising: 

transmitting a plurality of digital images from a plurality of image acquisition devices to a controller over a first data network, wherein the controller and the plurality of image acquisition devices are located at a first location, and 



wherein the plurality of image acquisition device is configured to capture digital images of a plurality of inspection locations to create the plurality of digital images; 




computing a plurality of measurements using a first machine-vision algorithm; 





computing a comprehensive measurement, wherein the comprehensive measurement is calculated using the plurality of measurements; and 




transmitting the plurality of digital images, the comprehensive measurement, and the plurality of measurements from the controller to a vision server over a second data network, wherein the comprehensive measurement and plurality of digital images used to calculate the plurality of measurements are transmitted together; 







wherein the plurality of digital images and the plurality of measurements are stored in a database storage on the vision server, 

wherein a first digital image of the plurality of digital images and a first measurement of the plurality of measurements are transmitted from the vision server to a terminal; and 


wherein the first digital image and the first measurement are displayed on the terminal.


 A non-transitory computer-readable storage medium including computer-readable instructions configured to be executed on a computer processor, the instructions comprising: 

transmitting a plurality of digital images from a plurality of image acquisition devices to a controller over a first data network, wherein the first data network utilizes a first communication protocol, wherein the controller and the plurality of image acquisition devices are located at a production facility, and 

wherein each image acquisition device is configured to capture a digital image of a respective inspection location of the plurality of inspection locations to create the plurality of digital images; 



computing a plurality of measurements by analyzing each digital image of the plurality of digital images using a machine-vision algorithm to compute at least one measurement for each digital image of the plurality of digital images; 

computing a comprehensive measurement, wherein the comprehensive measurement is calculated using the plurality of measurements computed by analyzing each digital image of the plurality of digital images from the plurality of inspection locations; and 

transmitting the plurality of digital images, the comprehensive measurement, and the plurality of measurements from the controller to a vision server over a second data network, wherein the comprehensive measurement and plurality of digital images used to calculate the plurality of measurements are transmitted together, wherein the vision server is located external to the production facility, wherein the second data network utilizes a second communication protocol, and wherein the first communication protocol and the second communication protocol are different types of communication protocols; 

wherein the plurality of digital images and the plurality of measurements are stored in a database storage on the vision server, 

wherein a first digital image of the plurality of digital images and a first measurement of the plurality of measurements are transmitted from the vision server to a remote terminal, and 

wherein the first digital image and the first measurement are displayed on the remote terminal.


Dependent claims 15-16 and 18-19 of the instant application are not patentably distinct from claims 14-15 and 17-18 of U.S. Patent No.US 11102455.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8 and 14 are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: analysis on the plurality of digital images using the machine-vision algorithms to compute the plurality of measurements. Without this essential information, there is a gap between what the computed plurality of measurements, computed comprehensive measurement and the received plurality of digital images.

Claims 2, 8 and 14 recite the limitation "wherein the comprehensive measurement and plurality of digital images used to calculate the plurality of measurements are transmitted together" in lines 13-15.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of the plurality of digital images being used to calculate the plurality of measurements. 

Allowable Subject Matter
Claims 2, 8 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al. (US 2008/0016199 A1) – Quality Assurance System and Method
Bett et al. (US 2001/0048760 A1) – Process Control using Multiple Detections

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425